19-11811-smb        Doc 98       Filed 06/18/19         Entered 06/18/19 16:51:47      Main Document
                                                      Pg 1 of 1
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re
                                                                   Chapter 11

FUSION CONNECT INC., et al.,                                        Case No. 19-11811 (SMB)

                                          Debtors.                  (Jointly Administered)
---------------------------------------------------------------x

                           NOTICE OF APPOINTMENT OF OFFICIAL
                           COMMITTEE OF UNSECURED CREDITORS

        William K. Harrington, United States Trustee for Region 2, pursuant to Section 1102(a)

of title 11, United States Code, hereby appoints the following unsecured creditors that are willing

to serve on the Official Committee of Unsecured Creditors of Fusion Connect Inc., and its

affiliated debtors-in-possession:

1) Abante Rooter and Plumbing, Inc.                        2) AT&T Services, Inc.
   99 High Street, Suite 304                                  One Rockefeller Plaza, Room 18-19
   Boston, Massachusetts 02110                                New York, New York 10020
   Attn: Edward Broderick                                     Attn: James W. Grudus, Esq.
   Tel: (617) 680-0049                                        Tel: (212) 205-0659

3) Equinix, Inc.
   1133 Avenue of the Americas, 16th Floor
   New York, New York 10036
   Attn: Liz Vazquez, Esq.
   Tel: (646) 430-6847

Dated: New York, New York
       June 18, 2019
                                                     Sincerely,
                                                     WILLIAM K. HARRINGTON
                                                     UNITED STATES TRUSTEE

                                            By:      /s/ Richard C. Morrissey
                                                     Richard C. Morrissey
                                                     Susan A. Arbeit
                                                     Trial Attorneys
                                                     Office of the United States Trustee
                                                     U.S. Federal Office Building
                                                     201 Varick Street, Room 1006
                                                     New York, NY 10014
                                                     Tel. (212) 510-0500
